DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited feature(s) is not shown:
gate has an aperture structure (claim 3). 
gate has a sliding structure (claim 4).
a sealer attaching the head body and the end shield (claim 6).
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include a reference numeral “160” (Figure 4) not mentioned in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
The phrase “an opening former . . . forming an opening in the end shield” is unclear.  For example, it is unclear whether an end shield (and an opening) is being positively recited, or whether “forming an opening in the end shield” is merely one intended use of the device.  For purposes of examination, the phrase is being interpreted as intended use.

The phrase “an opening former . . . forming an opening in the end shield” is further unclear.  Specifically, the wording “forming an opening” is unclear.  The wording can be interpreted in different ways.  For example, if the head contains an opening (e.g., a tube open at an end), and said opening (e.g., tube end) is in the end shield, then this opening constitutes an opening former forming an opening (e.g., tube end) in the end shield.  Alternatively, if the head contains a material cutter (e.g., a drill) that can cut to create an opening (hole) in the end shield, then this cutter also constitutes an opening former forming (creating) an opening (hole) in the end shield.  Since claim 1 can be interpreted in different ways, it is indefinite.  The claim does not sufficiently allow the public to be informed of the required definite boundaries.  Rather, the boundaries of what would constitute infringement are unknown. 
Claim 3
The phrase “the gate has an aperture structure” is unclear.  It is unclear what constitutes an “aperture structure”.  For example, it is unclear whether the gate is in the shape of an aperture, or whether the gate has an aperture, or something else.  
Also, an “aperture” can be defined as an opening or hole.  How an opening (i.e., an empty hole devoid of structure) can have structure is unclear.


Claim 4
The phrase “the gate has a sliding structure” is unclear.  It would appear that ice would slide off of most physical structures.  Thus, how the structure of the gate differs from conventional structures is unclear.
Claim 5
The phrase “a tilt angle of the lower portion is controllable” is unclear.  For example, it is unclear how an angle by itself (alone) is controllable.  This subject matter is defined by an intended result to be achieved instead of by structural features (e.g., means for controlling a tilt angle of the lower portion) which cause the result (i.e., tilting the lower portion).  The recited function does not follow from currently recited structure.  The claim appears to be incomplete for omitting structural cooperative relationships of elements which allow for the intended result.  Also, it would appear that every “tilt angle” would need to be “controllable” in order to place an element at the proper desired angle.
Claim 6
The phrase “closely attaching” is unclear.  The distinguishing borderline between “closely attached” and “non-closely attached” is unclear.   It would appear that something is either attached or not attached.
The phrase “closely attaching the head body and the end shield” is unclear.  For example, it is unclear whether an end shield is being positively recited, or whether “closely attaching” is merely one intended use of the device.  For purposes of examination, the phrase is being interpreted as intended use.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamler (CA2766472C).
Claim 1
Kamler teaches a device comprising a mover (e.g., drive 118), a head of removal tool (100), an opening former, and a gate.  The opening former reads on an open-ended tube (322 or 308) in the calandria.  The opening former also reads on the gripper (106), which can be moved into an open position.  The gate reads on either the gripper (106) or shoes (105).  The gate also reads on a moving (inserting and exiting) ram body (104), which would control amount of discharge.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kamler (CA2766472C) as applied to claim 1 above.
Claim 2
Kamler discloses use of a camera [0062].  To have provided an extra camera to enhance viewing would have been within the skill of the artisan.  Thus, modification of Kamler to have included a camera with the head body would have been obvious to one of ordinary skill in the art. 
Claim 3
Operation of the gripper (106) or shoes (105) constitutes an aperture structure.  Movement of the ram body (104) also constitutes an aperture structure.
Claim 4
The gripper (106), shoes (105), and ram body (104) each constitute a sliding structure.
Claim 6
The gripper (106) enables attachment.
Objection to the Abstract
The Abstract of the disclosure is objected to because:
It includes an unclear long rambling sentence.  It is unclear where one feature ends and another feature begins.  It is suggested that the long rambling sentence be broken into several shorter clear sentences.  
For reasons discussed above, the phrase “forming an opening” is unclear.
The phrase “separating a shielding ball positioned inside an end shield . . . to an outside” is unclear.  It would appear that “separating” should be “moving”, and “outside” should be “outside of the end shield”.
The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Objection to the Title
The Title is objected to because it is too generic for the recited invention.  The specification indicates [0003] that a shielding ball is removed from a calandria of a heavy water nuclear reactor when the reactor is decommissioned.  Thus, the following Title is suggested:  “Device For Removing Shielding Balls From Calandria Of Heavy Water Nuclear Reactor".

Additional Comment
Despite their indefiniteness (as noted above in the 35 U.S.C. 112(b) rejections), claims 5 and 7 (as best understood) have not been rejected based on prior art.  Nevertheless, it should be understood that clarification of the application (via claim amendment) may necessitate a future prior art rejection thereof.

Further Comment
Below is an amended claim 1 (clean version) for Applicant’s consideration (e.g., with regard to the 35 U.S.C. 112 rejections).
Claim 1. (For Consideration)  A device for capturing shielding balls from a calandria of a heavy water nuclear reactor, the device comprising:
a head configured for removing shielding balls from a location inside an end shield of the calandria to a location outside of the end shield; and
a mover for moving the head toward and away from the end shield,
wherein the head includes
a head body, 
a lower portion of the head body is positionally inclinable relative to an upper portion of the head body, allowing for the lower portion to be positioned at different predetermined tilt angles,
a cutter installed on the head body.
the cutter is configured to create in the end shield an opening having a size that allows a shielding ball to pass through, and
a gate installed on the head body, 
the gate is configured to control removal rate of shielding balls through the opening to the location outside of the end shield,
the gate controls size of a passageway, wherein the larger the passageway size the faster the removal rate allowed.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646